t c memo united_states tax_court jeffrey b palmer petitioner v commissioner of internal revenue respondent docket no filed date jeffrey b palmer for himself david zoss for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs mailed the petitioner jeffrey b palmer notices of deficiency for the and tax years respectively in those notices the irs determined the following deficiencies in income_tax with additions to tax for late filing late payment and failure to pay estimated income_tax year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure palmer timely filed a petition under sec_6213 for redetermination of the deficiencies and the additions to tax we have jurisdiction under sec_6214 after concessions the issues for decision are whether palmer is entitled to moving-expense deductions for the and tax years we hold that he is not see infra part whether palmer is liable for the section-6651 a addition_to_tax for the and tax years we hold that he is liable see infra part a whether palmer is liable for the section-6651 a addition_to_tax for the tax_year we hold that he is liable see infra part b unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue as discussed infra part b the irs has conceded that palmer is not liable for the sec -6651 a addition_to_tax for whether palmer is liable for the section-6654 a addition_to_tax for the and tax years we hold that he is liable see infra part c findings_of_fact some facts have been stipulated and they are so found palmer resided in minnesota when he filed the petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the eighth circuit unless the parties stipulate venue in another circuit see sec_7482 and palmer worked in minneapolis-st paul minnesota until date from april to date palmer lived in a cabin he owned in walker minnesota the cabin is approximately miles north of minneapolis-st paul from date to date palmer lived in blaine minnesota which is approximately miles north of minneapolis-st paul palmer continued to work in minneapolis-st paul during that time in date palmer moved from blaine back to his cabin in walker palmer was still working in minneapolis-st paul at that time in date palmer began working at minnesota home zone inc minnesota home zone a manufacturer and retailer of homes and mobile homes that is between the cities of cass lake and bemidji minnesota cass lake is approximately miles north of walker bemidji is approximately miles northwest of cass lake when palmer began working at minnesota home zone he was still living in his cabin in walker the cabin is approximately miles from minnesota home zone in date palmer married a woman from south carolina referred to here as palmer’s wife she lived with two sons from a prior marriage and with her mother palmer and palmer’s wife began planning for her and her family to move from south carolina to minnesota in date palmer bought a new house in cass lake the house was still under construction when he bought it in date palmer’s wife moved from south carolina to a cabin in walker owned by palmer’s sister palmer’s wife was accompanied by her two sons and her mother as part of his wife’s move in date palmer paid dollar_figure to move a portion of his wife’s belongings from south carolina to his sister’s cabin some of his wife’s belongings remained in south carolina after his wife’s move in date palmer continued living in his cabin in walker palmer’s wife her two sons and her mother lived in palmer’s sister’s cabin which was right next door to palmer’s cabin in date palmer palmer’s wife her sons and her mother moved from the two cabins in walker to the new house in cass lake in date palmer moved more of his wife’s belongings from south carolina to the house in cass lake palmer paid dollar_figure to move these goods in date palmer began working a second job managing a mcdonald’s restaurant for this job palmer worked primarily in bemidji in date palmer stopped working at minnesota home zone in date palmer stopped working at the mcdonald’s restaurant in date palmer moved his wife’s remaining belongings from south carolina to the house in cass lake in date palmer began working for farm bureau life_insurance palmer’s wife was not employed at any time during or in palmer received dollar_figure in taxable wages and dollar_figure in taxable nonemployee compensation palmer’s federal-income-tax return was originally due_date but the deadline was extended to date in palmer received dollar_figure in taxable wages and dollar_figure in taxable nonemployee compensation palmer’s federal-income-tax return was originally due_date but the deadline was extended to date palmer did not file a federal-income-tax return for either the or the tax_year palmer did not rely on a tax professional for advice regarding his federal_income_tax for either the or the tax_year the only payments of federal_income_tax that palmer made for or were dollar_figure of federal_income_tax withheld from his wages in and dollar_figure of federal_income_tax withheld from his wages in on date the irs prepared a substitute-for-return pursuant to sec_6020 for palmer for the tax_year showing tax of dollar_figure palmer filed a federal-income-tax return for the tax_year showing tax of dollar_figure the irs did not prepare a substitute-for-return for the tax_year the case was tried in st paul minnesota opinion moving-expense deductions palmer contends that he is entitled to deduct the expenses of moving hi sec_1 wife’s belongings from south carolina to minnesota from three separate moves that took place in date date and date respectively the parties have agreed that palmer paid dollar_figure for the first move ie from south carolina to walker minnesota the parties have also agreed that palmer paid dollar_figure for the second move ie from south carolina to cass lake minnesota for the third move ie from south carolina to cass lake minnesota palmer seeks a deduction of approximately dollar_figure the irs disputes the amount_paid for the third move in addition the irs disputes the deductibility of the expenses of any of the three moves palmer has the burden_of_proof regarding all factual issues underlying the deductibility of the moving_expenses see tax ct r prac proc a generally imposing burden_of_proof on taxpayer in tax_court proceedings see also sec_7491 if specific conditions are met--none of which palmer met--the burden_of_proof is on the irs sec_217 allows a deduction for moving_expenses paid_or_incurred during the taxable_year by an individual taxpayer in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 defines moving_expenses as the reasonable expenses of moving household goods and personal effects from the taxpayer’s old residence to the taxpayer’s new residence and of traveling from the taxpayer’s old residence to the taxpayer’s new residence the old residence for purposes of sec_217 is the taxpayer’s principal_residence before the taxpayer departed for the taxpayer’s new principal_place_of_work sec_1_217-2 income_tax regs the new residence for purposes of sec_217 is the taxpayer’s principal_residence within the general location of the taxpayer’s new principal_place_of_work id expenses that qualify as moving_expenses under sec_217 but are attributable to individuals other than the taxpayer and are paid_or_incurred by the taxpayer are deductible only if the expenses satisfy sec_217 see sec_1_217-2 income_tax regs for such an expense to satisfy sec_217 the other individual must be a member of the taxpayer’s household have had a principal_place_of_abode at the taxpayer’s old residence and have a principal_place_of_abode at the taxpayer’s new residence see sec_217 sec_1_217-2 income_tax regs no deduction is allowed under sec_217 unless the taxpayer’s new principal_place_of_work is at least miles farther from the taxpayer’s old residence than was the taxpayer’s old principal_place_of_work sec_217 the parties have agreed that in evaluating the deductibility of palmer’s expenses to move palmer’s wife’s belongings we should consider that palmer’s old principal_place_of_work was in minneapolis-st paul this is where palmer worked until date palmer’s new principal_place_of_work is minnesota home zone which is between cass lake and bemidji minnesota home zone is where palmer worked from date to date palmer’s old residence was in walker palmer’s cabin is in walker he lived there from april to date palmer’s new residence is in cass lake cass lake is the location of the new house into which palmer moved in date on the basis of the first three agreements we conclude that palmer is disqualified by the 50-mile test from deducting any moving_expenses as explained before the 50-mile test is met if the taxpayer’s new principal_place_of_work is at least miles farther from the taxpayer’s old residence than was the taxpayer’s old principal_place_of_work id palmer’s old residence walker i sec_180 miles from his old principal_place_of_work minneapolis-st paul but only miles from his new principal_place_of_work between cass lake and bemidji his new principal_place_of_work is not farther from his old residence than was his old principal_place_of_work further palmer is not entitled to deduct the cost of moving household goods and personal effects from south carolina south carolina was not his old residence therefore the expenses he seeks to deduct for moving household goods and personal effects from south carolina are not moving_expenses see sec_217 defining moving_expenses as the reasonable expenses of moving household goods and personal effects from the former old residence to the new residence and of traveling including lodging from the former old residence to the new place of residence additionally the expenses palmer seeks to deduct are attributable to palmer’s wife it was her belongings that were moved not his therefore under sec_217 palmer’s wife must have had a principal_place_of_abode in palmer’s old residence because we hold that the expenses in question are not deductible for other reasons we need not resolve whether palmer’s wife had a principal_place_of_abode in palmer’s old residence of walker see id similarly we need not resolve whether the expenses of moving palmer’s wife’s belongings were paid in connection with palmer’s commencement of work at his new principal_place_of_work see sec_217 we hold that the expenses that palmer paid to move his wife’s belongings are not deductible additions to tax the irs bears the burden of production for additions to tax determined under sec_6651 and and a see sec_7491 the irs satisfies its burden of production by producing sufficient evidence establishing that it is appropriate to impose the relevant addition_to_tax see 116_tc_438 once the irs satisfies its burden of production the burden_of_proof is on the taxpayer to show that imposing the relevant addition_to_tax is improper see id pincite a section-6651 a addition_to_tax for failure to timely file tax returns the irs determined that palmer is liable for the section-6651 a addition_to_tax for the and tax years sec_6651 imposes an addition_to_tax for failure_to_file a tax_return by its filing deadline determined by taking into account any extensions of that deadline unless the taxpayer can establish that the failure_to_file is due to reasonable_cause and not due to willful neglect the irs satisfies its burden of production under sec_7491 for the section-6651 a addition_to_tax by producing sufficient evidence to establish that the taxpayer failed to timely file a required federal-income-tax return see 127_tc_200 aff’d 521_f3d_1289 10th cir higbee v commissioner t c pincite the irs does not bear the burden_of_proof for the reasonable_cause exception to the section- a addition_to_tax see higbee v commissioner t c pincite the section-6651 a addition_to_tax i sec_5 of the amount_required_to_be_shown_as_tax on the return for each month the failure_to_file continues not to exceed in the aggregate sec_6651 b palmer was required to file federal-income-tax returns for both and palmer was originally required to file his federal-income-tax return by date but this deadline was extended to date palmer was originally required to file his federal-income-tax return by date but this deadline was extended to date palmer has stipulated that he did not file a federal-income-tax return for either or this is sufficient to satisfy the irs’s burden of producing evidence that imposing the addition_to_tax under sec_6651 is appropriate for the and tax years see eg wheeler v commissioner t c pincite consequently the amount_required_to_be_shown_as_tax on the return which forms the basis of the sec -6651 a addition_to_tax is reduced by certain payments and credits including the_amount_of_wages withheld for federal_income_tax sec_6651 see sec_31 thus in its calculations in the notices of deficiency issued to palmer for and the irs reduced the amounts required to be shown as tax on the returns for and by the amounts of wages withheld for each year in palmer received dollar_figure in taxable wages and dollar_figure in nonemployee compensation in palmer received dollar_figure in taxable wages and dollar_figure in nonemployee compensation accordingly palmer earned amounts sufficient to require him to file federal-income-tax returns for the and tax years see sec_1_6012-1 income_tax regs palmer is liable for the section-6651 a addition_to_tax for the and tax years unless he comes forward with evidence sufficient to persuade the court that he had reasonable_cause for his failure_to_file his and returns and that his failure_to_file his and returns was not due to willful neglect see sec_6651 higbee v commissioner t c pincite reasonable_cause excusing a failure to timely file exists if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return by the deadline see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 palmer contends that his failure_to_file his federal-income-tax returns was due to reasonable_cause and not due to willful neglect for the following reasons palmer alleges that he could not access his tax records and that these records were necessary for him to file his return palmer alleges that his records were in outside storage units and that the doors to these units were frozen over until the spring of however because of an extension palmer’s return was not due until date any ice would have melted before date thus the ice is not a reasonable_cause for palmer’s failure_to_file a tax_return on or before date see 39_tc_93 a n acceptable reason for failure_to_file a return will excuse such failure only so long as the reason remains valid aff’d in part rev’d in part on another issue 324_f2d_633 8th cir palmer also alleges that he was involved in an ongoing dispute with the owner of the storage units however the record does not show that the dispute prevented palmer from accessing the storage units or that palmer even asked to access the units furthermore palmer should have timely filed his return with the best available information and later if necessary filed an amended_return see 79_tc_298 thus palmer’s alleged inability to access his records is not reasonable_cause for his failure_to_file his return palmer alleges that he could not obtain his wife’s records and for that reason he could not file a joint_return for with his wife however palmer could have filed a return with the best available information and later if necessary filed an amended_return or he could have filed a separate_return which would have obviated the need for records regarding his wife’s income see 93_tc_434 thus any inability to obtain his wife’s records is not reasonable_cause for his failure_to_file his return palmer alleges that he was working exceedingly long hours however palmer’s heavy workload is not reasonable_cause for his failure_to_file a return see 92_tc_899 citing 80_tc_588 aff’d on this issue remanded on other grounds 748_f2d_908 4th cir if palmer had exercised ordinary business care and prudence he would not have taken on a workload that would have interfered with his ability to fulfill his legal_obligation to file his federal-income-tax return see id citing 53_tc_491 aff’d 467_f2d_47 9th cir palmer’s heavy workload is not reasonable_cause for his failure_to_file his return palmer alleges that he started having domestic problems with his wife in date but this was long after the due dates for his and returns date and respectively therefore these problems could not have caused his failure_to_file his and returns see estate of hinz v commissioner tcmemo_2000_6 79_tcm_1289 holding that the estate’s failure to timely file the return was not caused by the estate lawyer’s erroneous advice about the due_date when estate-tax return was due_date shortly before date long after the due_date had passed the estate’s lawyer erroneously advised the executor that the due_date was date and the executor filed the return on date finally palmer alleges that he could not file his return because he needed information from his return and therefore he needed to file his return before filing his return but as previously discussed we do not find that palmer had reasonable_cause for his failure_to_file his return additionally the lack of information relating to is no excuse for failing to file his return he could have filed a return for on or before the deadline with the best available information and later if necessary filed an amended_return see estate of vriniotis v commissioner t c pincite the unavailability of palmer’s return is not reasonable_cause for his failure_to_file his return palmer has not proven that he had reasonable_cause for his failure_to_file either his or federal-income-tax return accordingly we hold that palmer is liable for the section-6651 a addition_to_tax for the and tax years b section-6651 a addition_to_tax for failure to timely pay tax the irs also determined that palmer is liable for the section-6651 a addition_to_tax for the tax_year sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return on or before the due_date unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect sec_6651 provides that the addition_to_tax is calculated as of the amount shown as tax on the tax_return with an additional for each additional month or fraction thereof during which the failure to pay continues up to a maximum of sec_6651 provides that the amount of tax_shown_on_the_return shall for purposes of computing the addition for any month be reduced by the amount of any part of the tax paid on or before the beginning of the month and by the amount of any credit against the tax the irs conceded that palmer is not liable for the sec -6651 a addition_to_tax for accordingly sec -6651 c which is discussed infra note does not reduce the sec -6651 a addition_to_tax for the tax_year unless extended see sec_6161 the due_date of a tax payment is generally the date on which the return is required to be filed see sec_6151 palmer did not receive an extension of time to pay the tax extensions of time to file a return do not extend the due_date for payment see id palmer’s tax payment for the tax_year was due on date see sec_6151 which may be claimed on the return sec_6651 provides that if the amount_required_to_be_shown_as_tax on the return is less than the actual amount shown as tax on the return then both sec_6651 and b are applied by substituting this lower amount i amount that palmer failed to pay for purposes of sec_6651 a taxpayer’s return includes either a return filed by the taxpayer or a substitute-for-return prepared by the irs under sec_6020 see sec_6651 120_tc_163 palmer did not file a federal-income-tax return for the tax_year however the irs prepared a substitute-for-return for palmer for the tax_year the irs introduced this substitute-for-return into evidence and it satisfies the requirements of sec_6020 therefore the substitute-for-return qualifies as palmer’s return for purposes of sec_6651 see sec_6651 cabirac v commissioner t c pincite the amount shown as tax on the substitute-for-return prepared for palmer for the tax_year was dollar_figure a document or set of documents signed by an authorized irs official or employee is a return for purposes of sec_6020 if the document s identifies the taxpayer by name and taxpayer-identification number contains sufficient information to compute the taxpayer’s tax_liability and purports to be a return sec_301_6020-1 proced admin regs because of a concession made by the irs the correct amount of tax is less than the amount originally determined by the irs in the notice_of_deficiency and shown as tax on the substitute-for-return accordingly the correct amount of tax instead of the actual amount shown as tax on the substitute-for-return is used to calculate the section-6651 a addition_to_tax see sec_6651 the correct amount of tax will be determined by the court after the parties submit computations under tax_court rule_of practice procedure the only payment of the tax palmer made or credit against the tax that he can claim is the dollar_figure withheld from his wages amounts withheld from wages are allowable as a credit against tax under sec_31 if the correct amount of tax is a positive number after the dollar_figure reduction required by sec_6651 then the irs has satisfied its burden of production under sec_7491 that it is appropriate to impose the section-6651 a addition_to_tax see james v commissioner tcmemo_1980_99 40_tcm_45 consequently if there is no amount_required_to_be_shown_as_tax on the return as in some cases of excess withholdings estimated_tax payments or net_operating_loss carryovers then there can be no penalty this is not the case here the corrected tax_liability the irs conceded that palmer was not required to recognize gain on the sale of real_estate exceeds the combined withholdings in both taxable years and such excess is the amount_required_to_be_shown_as_tax on the return and subject_to the sec_6651 penalty citation omitted cf mischel v commissioner tcmemo_1997_350 74_tcm_253 ii reasonable_cause the irs does not bear the burden_of_proof for the reasonable_cause exception to the section-6651 a addition_to_tax higbee v commissioner t c pincite palmer is required to come forward with evidence sufficient to persuade the court that he had reasonable_cause for his failure to pay the correct amount of tax for after the dollar_figure reduction and that his failure to do so was not due to willful neglect see id reasonable_cause excusing a failure to pay exists if the taxpayer exercised ordinary business care and prudence in providing for payment of the tax and was nevertheless either unable to pay the tax or would have suffered an undue_hardship if he or she had paid the tax on the due_date sec_301_6651-1 proced admin regs see also 118_tc_22 citing sec_301_6651-1 proced admin regs an undue_hardship means more than an inconvenience rather an undue_hardship would exist if the taxpayer would suffer a substantial financial loss if he or she had to make the tax payment on its due_date see sec_1_6161-1 income tax regs palmer did not introduce any evidence that he was unable to pay the tax or that he would have suffered undue_hardship if he had paid the tax on the due_date thus palmer has not shown that his failure to pay the correct amount of tax for was due to reasonable_cause and not due to willful neglect accordingly we hold that palmer is liable for the section-6651 a addition_to_tax for the tax_year subject_to post-opinion computations under tax_court rule_of practice and procedure confirming that the correct amount of tax for is a positive number after application of sec_6651 c section-6654 a addition_to_tax for failure to pay estimated_tax the irs also determined that palmer is liable for the section-6654 a addition_to_tax for the and tax years sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays at least one of four required installments of estimated_tax sec_6654 b and c each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for the tax_year in question or if no return is filed we hold that palmer is liable for both the sec -6651 a addition_to_tax see supra part a and the sec -6651 a addition_to_tax for the tax_year the amount of the sec -6651 a addition_to_tax must be reduced by the amount of the sec -6651 a addition_to_tax for the months for which both additions to tax apply sec_6651 of the correct_tax for such year or if the individual filed a return for the immediately preceding tax_year of the tax shown on that return sec_6654 the due dates of the required installments for a calendar-year taxpayer like palmer are april june and september of the calendar_year in question and january of the following year sec_6654 the section-6654 a addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment for the period of the underpayment sec_6654 the amount of the underpayment is the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year ie date for palmer’s tax_year and date for palmer’s tax_year or for any portion of the underpayment the date on which such portion is paid sec_6654 for purposes of sec_6654 wage-withholding credits are treated as payments of estimated_tax see sec_6654 the_amount_of_wages withheld for each tax_year is treated as a payment of estimated_tax for that year and one- fourth of this amount is treated as paid on each of the four estimated-tax required- installment due dates for that tax_year unless the taxpayer establishes the dates on which all amounts were actually withheld see id to satisfy its burden of production under sec_7491 for the section- a addition_to_tax the irs must produce evidence establishing that the taxpayer had a required_annual_payment as defined in sec_6654 wheeler v commissioner t c pincite for the tax_year the record shows that palmer had a required_annual_payment he filed a federal-income-tax return for the tax_year his return for showed a tax of dollar_figure he did not file a federal-income-tax return for the tax_year therefore his required_annual_payment for is equal to the lesser_of of his correct_tax for see sec_6654 or of the tax shown on his return ie dollar_figure see sec_6654 the first amount--90 of his correct_tax for 2008--will be determined in post- opinion computations under tax_court rule_of practice and procedure each of the four required installments is one-fourth of the required_annual_payment amount that will be derived from these computations see sec_6654 palmer had dollar_figure of federal_income_tax withheld from his wages in he has not established the dates on which these amounts were actually withheld accordingly one-fourth of the dollar_figure or dollar_figure is deemed to be a payment of estimated_tax paid on each of the four due dates of the required installments for the tax_year see sec_6654 palmer made no other_payments of estimated_tax for the tax_year the irs has satisfied its burden of producing evidence that imposing the sec_6654 addition_to_tax is appropriate for the tax_year if post-opinion computations confirm that the dollar_figure deemed payment is less than each required_installment see 138_tc_228 because respondent’s form_4340 for petitioner for shows no payments of tax for until july and date and petitioner showed a substantial tax_liability on his prior year return facts establishing that petitioner had a ‘required annual payment’ for within the meaning of sec_6654 we find that respondent has satisfied his burden of production under sec_7491 for the tax_year the record shows that palmer had a required_annual_payment palmer did not file a return for or palmer’s required_annual_payment for was therefore of his correct_tax for see sec_6654 flush language this amount will also be determined in post- opinion computations under tax_court rule_of practice and procedure each of the four required installments is one-fourth of the required_annual_payment amount see sec_6654 palmer had dollar_figure of federal_income_tax withheld from his wages in palmer has not established the dates on which these amounts were actually withheld accordingly one-fourth of the dollar_figure or dollar_figure is deemed to be a payment of estimated_tax paid on each of the four due dates for the tax_year see sec_6654 palmer made no other_payments of estimated_tax for the irs has satisfied its burden of producing evidence that imposing the sec_6654 addition_to_tax is appropriate for the tax_year if post-opinion computations confirm that the dollar_figure deemed payment is less than each required_installment see mclaine v commissioner t c pincite the section-6654 a addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies see 91_tc_874 citing 75_tc_1 there is no general exception to the section-6654 a addition_to_tax relating to reasonable_cause and lack of willful neglect see grosshandler v commissioner t c pincite citing 33_tc_1071 cf sec_6654 palmer does not contend nor does the record show that any of the exceptions under sec_6654 applies accordingly we hold that palmer is liable for the section-6654 a addition_to_tax for the and tax years subject_to post-opinion computations under tax_court rule_of practice and procedure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under tax_court rule_of practice and procedure
